DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/11/21 has been considered and entered.  Claims 1-8 remain in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-004552.
st base coat (step 2) then coated with a second base layer (step 3) and then coated with a clear coat (step 4).  The coated layers (steps 2-4) can be hardened simultaneously (claim 1 and [0011]-[0015].  The dispersion has a pigment B, water and a rheology agent and the pigment is up to 4.5 mass %.  The pigment has a metal oxide coating thereon [0072] and the pigment includes the claimed 30-90 mass % solids of pigment in the dispersion.
Regarding claim 2, the claimed thickness of the base layer (step 2) is 5- 10 microns [0016].  
Regarding claims 3 and 5, the claimed luminance, brilliance and L-value are not taught, however, the dispersions, materials and coating are similar and hence one skilled in the art would have had a reasonable expectation of these characteristics absent a showing to the contrary.
Regarding claim 4, the base film (step 2) can include pigments as hence would be colored or without pigments which would be transparent.  
Regarding claim 7, the dispersion base film (step 2) includes other agents within the dispersion and those could include adjusting agents such as a surface control agent [0083].
Regarding claim 8, the clear coat (step 4) includes a hydroxyl and polyisocyanate resins (claim 1 and [0150]-[0190]).


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunikiyo et al. (5,731,089) in combination with JP 2014-004552.
Kunikiyo et al. (5,731,089) teaches a process of coating a whereby a paint A is applied cationically to a metal article (step 1), and cured, applying a primer layer B (step 2). A base paint layer C (step 3) and a clear coat layer (step 4) whereby the primer layer B, base layer C and clear coat (steps 2-4) are heated simultaneously (col. 1, lines 50-67 and col. 2, line 20 – col. 5, line 67).
Kunikiyo et al. (5,731,089) fails to teach the claimed dispersion content of the base paint including the solids content as well as the pigment having a metal oxide coating thereon.
JP 2014-004552 teaches these limitations as detailed above.
Therefore it would have been for one skilled in the art to have modified Kunikiyo et al. (5,731,089) process to include the claimed solids content of the dispersion as well as having a metal oxide coating on the as evidenced by JP 2014-004552 with the expectation of achieving similar success.
Regarding claim 2, Kunikiyo et al. (5,731,089) teaches a thickness of the dried film of base paint B of 1-20 microns (col. 5, lines 1-3).
Regarding claims 3 and 5, the claimed luminance, brilliance and L-value are not taught, however, the dispersions, materials and coating are similar and hence one skilled in the art would have had a reasonable expectation of these characteristics absent a showing to the contrary.


Regarding claim 7, the aqueous primer layer B can include a surfactant which would meet the claimed surface adjusting agent (col. 4, lines 63-65).
Regarding claim 8, the clear coat (step 4) includes a hydroxyl and polyisocyanate resins (JP 2014-004552 claim 1 and [0150]-[0190]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-004552 or Kunikiyo et al. (5,731,089) in combination with JP-5939695.
Features detailed above concerning the teachings of JP 2014-004552 or Kunikiyo et al. (5,731,089) are incorporated here.
JP 2014-004552 or Kunikiyo et al. (5,731,089) fail to teach the use of cellulose nanofiber as a rheology control agent, i.e. thickening agents.
JP-5939695 teaches a similar process whereby viscosity modifier including a cellulose nanofiber is utilized as a thickening agent for similar dispersions [0004].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2014-004552 or Kunikiyo et al. (5,731,089) dispersion to include a thickening agent of cellulose nanofiber as evidenced by JP-5939695 with the expectation of achieving similar success.

Response to Amendment
Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive.

Applicant argued the prior art fails to teach the cationic electrodeposition of the substrate and the coatings being applied thereon.
The Examiner disagrees.  Both JP 2014-004552 and Kunikiyo et al. (5,731,089) teaches electrodeposition of a paint prior to applying the layered coating and heating these layers.  Applicant appears to be arguing that the three layers applied somehow correspond to the cationic electrodeposited layer and hence these coatings are not applied to the cationic electrodeposited layer but are a part of the multilayered coting.  This is not the case as both clearly teaches the base substrate having a paint layer and then applying the multilayers primer/base, base and clear coats.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715